Title: From George Washington to Daniel Jenifer Adams, 8 March 1775
From: Washington, George
To: Adams, Daniel Jenifer



Sir,
Mount Vernon Mar. 8th 1775.

I have come to the Resolution of taking upon myself the payment of the Debts which your deceased Father has Taxed his Lands with provided you suffer a Condemnation of the

Attached Effects—join your Sisters in conveying the Lands to me, and surrender possession of the Negro &ca.
I shall have no objection’s to your Sisters continuing on the Plantation this year, if peaceable and quiet Possession thereof is given to me as early in the Fall as may be convenient for a Tenant to come on it—If you agree to these proposals the sooner matters are fixed the better that every Person Interested in the Affair may know what they have to Trust to. I am Sir Yr Hble Servt

Go: Washington

